Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2008-012
Release Date: 12/19/2008
CC:ITA:B04: -------------POSTF-144864-08
UILC:

172.07-00, 263A.03-02

date:

December 09, 2008

to:

from:

subject:

Bernard B. Nelson
Area Counsel (LMSB, Area 4)
(Natural Resources and Construction)
George J. Blaine
Associate Chief Counsel
(Income Tax and Accounting)

Application of § 172(f) to Costs Included in Inventory Under § 263A
This memorandum responds to your October 24, 2008, request for Generic Legal
Advice.
ISSUE
Whether environmental remediation costs and workers compensation costs constitute
specified liability losses within the meaning of § 172(f) where those costs are allocated
to inventory under § 263A of the Internal Revenue Code (Code) and recovered through
cost of goods sold.
CONCLUSION
Environmental remediation costs and workers compensation costs that are allocated to
inventory under § 263A and recovered through cost of goods sold constitute specified
liability losses to the extent they are taken into account in computing a net operating
loss for the taxable year.
FACTS

POSTF-144864-08

2

The Large and Mid-Size Business Operating Division (LMSB) has identified many
taxpayers engaged in manufacturing trades or businesses who pay workers
compensation or incur costs to remediate environmental contamination. If not for the
fact that these costs are indirectly related to the production of inventory, these costs
would constitute § 162(a) deductions in the year incurred by these accrual method
taxpayers.
These taxpayers properly include the remediation costs and workers compensation
payments in inventory costs under § 263A. A portion of these amounts is included in
cost of goods sold and therefore is taken into account in computing gross income for the
taxable year. The remainder is included in ending inventory and will be taken into
account in computing gross income when that inventory is sold or, more precisely, when
the cost of the inventory is included in cost of goods sold under the taxpayer’s method
of accounting.
For purposes of this memorandum, we assume that the act or failure to act giving rise to
the liabilities for environmental remediation or workers compensation occurred at least 3
years before the beginning of the taxable year. We also assume that the taxpayer used
an accrual method of accounting for all relevant taxable years, that the remediation and
workers compensation costs are incurred in satisfaction of a liability under a Federal or
a State law, and that the taxpayer had a net operating loss as defined in § 172(c) in the
taxable year.
LAW
Section 172(a) allows as a deduction for a taxable year an amount equal to the
aggregate of (1) the net operating loss carryovers to such year, plus (2) the net
operating loss carrybacks to such year.
Section 172(c) defines a net operating loss as the excess of the deductions allowed by
Chapter 1 of the Internal Revenue Code over the gross income.
Section 172(b)(1)(A) provides that, generally, a net operating loss for any taxable year
is carried back to each of the 2 taxable years preceding the taxable year of the loss and
carried forward to each of the 20 taxable years following the year of the loss.
Under § 172(b)(1)(C), in the case of a taxpayer that has a specified liability loss (as
defined in § 172(f)) for a taxable year, the specified liability loss shall be a net operating
loss carryback to each of the 10 taxable years preceding the taxable year of such loss.
Section 172(f)(1)(B)(i) defines a specified liability loss, in part, as any amount taken into
account in computing the net operating loss for the taxable year and that is allowable as
a deduction under Chapter 1 of the Code (other than § 468(a)(1) or 468A(a)) which is in
satisfaction of a liability under a Federal or State law requiring the remediation of
environmental contamination or a payment under any workers compensation act (within

POSTF-144864-08

3

the meaning of § 461(h)(2)(C)(i)). Under § 172(f)(1)(B)(ii), a liability is a specified
liability loss only if (I) the act (or failure to act) giving rise to such liability occurs at least
3 years before the beginning of the taxable year, and (II) the taxpayer used an accrual
method of accounting throughout the period or periods during which such act (or failure
to act) occurred. Under § 172(f)(2), the amount of a specified liability loss for a taxable
year cannot exceed the amount of the net operating loss for the taxable year.
Section 263A(a) provides that the direct costs and indirect costs properly allocable to
property that is inventory in the hands of the taxpayer shall be included in inventory
costs.
Section 1.263A-1(a)(3)(ii) of the Income Tax Regulations requires a manufacturer of
inventory to include in inventory costs (1) all direct costs of producing the inventory, and
(2) the inventory’s allocable share of indirect costs. Section 1.263A-1(e)(3)(i) provides
that indirect costs are properly allocable to produced inventory when the costs directly
benefit or are incurred by reason of the performance of production activities. Examples
of indirect costs that must be allocated to inventory include cost recovery, production
facility repair and maintenance costs, and scrap and spoilage costs, such as waste
removal costs. See § 1.263A-1(e)(3)(ii)(I), (O), and (Q).
Section 1.263A-1(c)(2)(i) provides that any cost which (but for § 263A and the
regulations thereunder) may not be taken into account in computing taxable income for
any taxable year is not treated as a cost properly allocable to property produced or
acquired for resale under § 263A and the regulations thereunder.
Section 1.263A-1(c)(2)(ii) provides that the amount of any cost required to be included
in inventory under § 263A may not be included in inventory before the taxable year
during which the amount is incurred within the meaning of § 1.446-1(c)(1)(ii).
Under § 461(h), in determining whether an accrual method taxpayer has incurred an
amount for any item during the taxable year, the all events test shall not be treated as
met any earlier than when economic performance occurs.
Section 1.263A-1(e)(3)(ii)(D) defines "employee benefit expenses" to include "all other
employee benefit expenses [not described in § 1.263A-1(e)(3)(ii)(C)] to the extent such
expenses are otherwise allowable as deductions under chapter 1 of the Internal
Revenue Code . . . includ[ing] worker's compensation."
Rev. Rul. 94-38, 1994-1 C.B. 35, addressed costs incurred to clean up land and to treat
groundwater that a taxpayer contaminated with hazardous waste from its business. The
land was not contaminated when the taxpayer acquired the land, and the soil
remediation and groundwater treatment restored the land to the same condition that
existed before it was contaminated. The ruling holds that the soil remediation
expenditures and ongoing groundwater treatment expenditures are deductible by the
taxpayer as ordinary and necessary business expenses under § 162. The ruling further
holds that the construction of groundwater treatment facilities, including a proper share

POSTF-144864-08

4

of allocable indirect costs of their construction, are capital expenditures under § 263 and
§ 1.263(a)-2(a).
Rev. Rul. 2004-18, 2004-1 C.B. 509, holds that environmental remediation costs that a
taxpayer incurs to clean up land that was contaminated during its ordinary business
operations of manufacturing inventory are properly allocable to the inventory that the
taxpayer produces under § 1.263A-1(e)(3)(i). The ruling holds that the taxpayer must
include the otherwise deductible environmental remediation costs in inventory costs
under § 1.263A-1(c)(3).
Rev. Rul. 2005-42, 2005-2 C.B. 67, addressed five factual situations involving the
treatment of environmental remediation costs of taxpayers that manufacture inventory.
In each of the situations, the taxpayer was required to include the otherwise deductible
amounts in inventory costs under § 263A.
ANALYSIS
Sections 172(f)(1)(B)(i)(IV) and (V) specifically identify workers compensation payments
and environmental remediation costs as specified liability losses. LMSB asks whether
these costs fail to qualify as specified liability losses if the taxpayer is a manufacturer
who is required to include these costs in inventory under § 263A and recover them
through cost of goods sold. LMSB indicates that the introductory language in
§ 172(f)(1)(B)(i) requires that workers compensation payments and remediation costs
be “allowable as a deduction” under Chapter 1 of the Code. LMSB questions whether
an expenditure is “allowable as a deduction” where that expenditure is required to be
included in inventory under § 263A and recovered through cost of goods sold.
In a manufacturing business, “cost of goods sold” reduces the selling price of property in
arriving at gross income; it is not a trade or business expense deduction allowed by
§ 162(a). See § 1.61-3(a). Although an amount recovered through cost of goods sold
reduces taxable income to the same extent as an equivalent amount of allowed
“deductions,” case law arising in contexts outside of § 172(f) distinguishes deductions
from cost of goods sold. See B.C. Cook & Sons, Inc. v. Commissioner, 65 T.C. 422
(1975), nonacq., 1977-2 C.B. 1, aff'd per curiam, 584 F.2d 53 (5th Cir. 1978) (court
rejected the government’s argument that an amount included in cost of goods sold was
a deduction for purposes of § 1312(2)); Max Sobel Wholesale Liquors v. Commissioner,
630 F.2d 670 (9th Cir. 1980) (court rejected the government’s argument that § 162(c)(2),
which prohibits a deduction for illegal payments, precludes a taxpayer from recovering
the payments through its cost of goods sold).
In our view, Congress used the phrase “allowable as a deduction” in § 172(f)(1)(B)(i) to
mean amounts that may be taken into account in computing taxable income. Congress
did not mean to distinguish “deductions” from “cost of goods sold.” For example,
amounts such as fines and penalties that are nondeductible by reason of § 162(f)
cannot qualify as specified liability losses. This interpretation is consistent with § 263A.

POSTF-144864-08

5

Section 1.263A-1(c)(2)(i) prohibits taxpayers from treating as inventoriable costs
amounts that “may not be taken into account in computing taxable income for any
taxable year.” As an example, the regulations refer to the § 274(n) disallowance of
meal and entertainment expenses.
Unlike fines and penalties disallowed by § 162(f), and meals and entertainment
disallowed by § 274(n), environmental remediation costs and workers compensation
payments, though not deductible by a manufacturer under § 162(a), are “allowable”
deductions that can be taken into account in computing taxable income under the Code.
As “allowable” deductions, environmental remediation costs and workers compensation
payments are both (1) eligible to be allocated to inventory to the extent required by
§ 263A, and (2) eligible for treatment as a specified liability loss to the extent the other
requirements of § 172(f) are met.
An interpretation of § 172(f)(1)(B)(i) that prohibits manufacturers from treating
environmental remediation costs and workers compensation payments as specified
liability losses would limit the application of that provision to service providers and
others not subject to § 263A. That reading would produce an unintended limitation
because manufacturers are much more likely to incur environmental remediation and
workers compensation costs than are service providers. If Congress had intended to
limit § 172(f) so, it would have stated it explicitly. We see nothing in the legislative
history of § 172(f) indicating that Congress intended to exclude manufacturers from
obtaining specified liability loss treatment for the amounts identified in § 172(f)(1)(B)(i).
We conclude that Congress did not intend the phrase “allowable as a deduction” in
§ 172(f)(1)(B)(i) to disqualify expenditures merely because those expenditures are
allocated to inventories under § 263A and recovered through cost of goods sold.
However, we emphasize that § 172(f)(1) requires that amounts must be “taken into
account in computing the net operating loss for the taxable year.” Environmental
remediation costs and workers compensation payments that are allocated to inventory
under § 263A are taken into account in computing the net operating loss for the taxable
year only to the extent they are included in cost of goods sold for that year.
Environmental remediation costs and workers compensation payments allocated to
inventory that remains on hand at the end of the taxable year (ending inventory) are not
“taken into account in computing the net operating loss for the taxable year.” Those
costs may be treated as specified liability losses for the year that they are actually
recovered through cost of goods sold, assuming the taxpayer has a net operating loss
for that year. It is the taxpayer’s responsibility to keep sufficient records as required by
§ 6001 of the Code to document the portion of any future year’s cost of goods sold that
constitutes a specified liability loss.
For example, assume that in taxable year 20X1, Manufacturer’s gross receipts are $20x
and cost of goods sold (CGS) is $15x. Manufacturer incurs $10x of environmental
remediation costs, $2x of which is properly allocable to CGS (and is included in the
$15x CGS amount above) and the remaining $8x of which is properly allocable to

POSTF-144864-08

6

ending inventory. In addition, Manufacturer incurs $25x of ordinary and necessary
business expenses deductible under § 162(a), none of which constitutes a specified
liability loss. Manufacturer’s net operating loss (NOL) of $20x and specified liability loss
of $2x are computed as follows:
NOL Computation for 20X1
Gross receipts
CGS
Gross income
§ 162(a) Deductions
NOL

$20x
(15x) (including $2x attributable to remediation costs)
5x
(25x)
$(20x)

Specified Liability Loss Computation for 20X1
Amount of NOL

$20x

Environmental
Remediation Costs
Included in CGS $2x
Specified Liability
Loss (Lesser of
NOL or § 172(f)
Amounts)
$ 2x
The $8x of environmental remediation costs that is included in ending inventory for
20X1 will be included in the subsequent taxable year’s beginning inventory. This $8x
will generate a specified liability loss in the taxable year in which the cost of that
inventory is included in Manufacturer’s cost of goods sold, provided Manufacturer has a
net operating loss in that taxable year.
Pursuant to § 6110(k)(3) of the Code, this document may not be used or cited as
precedent. Please call Stephen J. Toomey at (202) 622-4920 if you have any further
questions.

